FILED
                             NOT FOR PUBLICATION                            MAY 18 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RONALD L. PORTER,                                 No. 13-16208

                Plaintiff - Appellant,            D.C. No. 1:06-cv-00880-LJO-SMS

 v.
                                                  MEMORANDUM**
RAY MABUS, Secretary of the
Department of the Navy;* et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                     Lawrence J. O’Neill, District Judge, Presiding

                               Submitted May 13, 2015***

Before:         LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Ronald L. Porter appeals pro se from the district court’s order awarding


          *
             Ray Mabus has been substituted for his predecessor, Donald C.
Winter, as Secretary of the Department of the Navy under Fed. R. App. P. 43(c)(2).

          ** This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny
Porter’s request for oral argument set forth in his reply brief.
attorney’s fees and costs in his employment action alleging retaliation and gender

discrimination. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The record supports the district court’s award of attorney’s fees and costs.

See 42 U.S.C. § 2000e–5(k) (“the court, in its discretion, may allow the prevailing

party . . . a reasonable attorney’s fee”); 29 C.F.R. § 1614.501(e) (an award of

reasonable attorney’s fees allowable only for “services performed . . . after the

filing of a written complaint, provided that the attorney provides reasonable notice

of representation to the agency . . . , except that fees are allowable for a reasonable

period of time prior to the notification of representation for any services performed

in reaching a determination to represent the complainant”); see also Kay v. Ehrler,

499 U.S. 432, 435-38 (1991) (pro se plaintiffs are not entitled to attorney’s fees).

Contrary to Porter’s contentions, the district court reviewed de novo the

administrative award of attorney’s fees and costs.

      The district court properly denied Porter’s motion to compel discovery

because Porter did not require documents from defendant to establish either his

costs incurred in the administrative proceedings before he was represented by

counsel or his attorney’s fees and costs. See Childress v. Darby Lumber, Inc., 357
F.3d 1000, 1009 (9th Cir. 2004) (setting forth standard of review).

      We reject Porter’s contentions that the district court was required to hold a


                                           2                                      13-16208
trial, and that he was prejudiced by not receiving notice of the requirements to

oppose summary judgment. See Rand v. Rowland, 154 F.3d 952, 957-58 (9th Cir.

1998) (en banc) (special notice requirements do not apply to non-prisoner pro se

plaintiffs).

       Porter’s requests for fees and costs on appeal, as set forth in his reply brief,

are denied.

       AFFIRMED.




                                            3                                     13-16208